

116 HRES 726 IH: Expressing support for the goals of Stomach Cancer Awareness Month.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 726IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mrs. Brooks of Indiana (for herself, Mr. Carson of Indiana, Mr. Bucshon, Mr. Visclosky, Mr. Hollingsworth, Mr. Banks, Mr. Pence, Mrs. Walorski, and Mr. Baird) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the goals of Stomach Cancer Awareness Month. 
Whereas stomach cancer, also known as gastric cancer, is one of the most difficult cancers to detect in the early stages of the disease, which contributes to high mortality rates;  Whereas stomach cancer occurs when cancer cells develop in the lining of the stomach;  
Whereas stomach cancer is the fifth most common type of cancer worldwide;  Whereas, in 2019— 
(1)an estimated 27,510 cases of stomach cancer will be diagnosed in the United States; and  (2)an estimated 11,140 people in the United States will die from stomach cancer;  
Whereas the estimated 5-year survival rate for stomach cancer is only 31.5 percent;  Whereas, in the United States, stomach cancer is more prevalent among racial and ethnic minorities;  
Whereas increased awareness of, and education about, stomach cancer among patients and health care providers could improve timely recognition of stomach cancer symptoms;  Whereas more research into early diagnosis, screening, and treatment for stomach cancer is needed; and  
Whereas November 2019 is an appropriate month to observe Stomach Cancer Awareness Month: Now, therefore, be it  That the House of Representatives— 
(1)supports the goals of Stomach Cancer Awareness Month; (2)supports efforts to increase awareness of, and education about, stomach cancer among the general public of the United States; 
(3)recognizes the need for additional research into early diagnosis, screening, and treatment for stomach cancer; and (4)encourages States, territories, and localities of the United States to support the goals of Stomach Cancer Awareness Month. 
